TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00129-CV


Appellant, Old HH, Ltd. // Cross-Appellant, Mary Henderson

v.

Appellee, Mary Henderson // Cross-Appellee, Old HH, Ltd.




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 05-821-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant/cross-appellee Old HH, Ltd. has filed an unopposed motion requesting
abatement of this appeal while the parties pursue settlement.  We grant the motion and abate the
appeal until August 30, 2010.  If a settlement has been finalized by that date, the parties are
instructed to file a motion to reinstate and dismiss the appeal in accordance with their settlement
agreement.  If the parties have not finalized their settlement by that date, they are instructed to file
a report informing this Court about the status of the appeal and, if necessary, requesting an extension
of the abatement.



 


						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Abated
Filed:   June 16, 2010